Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response filed 06/06/2022, the following occurred:  No claims were amended.
Claims 1-19 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-19 are the inclusion of the limitation in the claims, a system for a voice based, intelligent, augmented reality (AR) based on- demand medical assistant, the system comprising: medical testing equipment for receiving health data of a user; a retrieval database for storing the health data of the user; a mobile device communicatively coupled to the medical testing equipment, the mobile device comprising: a web-browser based AR, animated, conversational graphical user interface for receiving audio input, the audio input comprising keywords; at least one processor; and a memory storing processor-executable instructions, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions: determining a domain of use based on processing the keywords of the audio input; processing the health data of the user, the keywords, and the domain of use to determine a medical assessment for the user; determining personalized medical services for the user based on the medical assessment; providing the user with access to the personalized medical services using the web-browser based AR, animated, conversational graphical user interface; and displaying a status of the personalized medical services to the user using the web-browser based AR, animated, conversational graphical user interface.  The prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Brown:  U.S. Patent Application Publication U.S. 2014/0337048 A1
Tomkins:  U.S. Patent Application Publication U.S. 2017/0000422 A1
Angle et al.:  U.S. Patent Application Publication U.S. 2018/0154514 A1
Wang et al. “Augmented Reality as a Telemedicine Platform for Remote Procedural Training.” Sensors (Basel, Switzerland) vol. 17,10 2294. 10 Oct. 2017, doi:10.3390/s17102294
Gutierrez et al., “PHARA: A Personal Health Augmented Reality Assistant To Support Decision-Making At Grocery Stores,” International Workshop On Health Recommender Systems, August 2017, Pages 1-4, http://ceur-ws.org/Vol-1953/healthRecSys17_paper_7.pdf

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.







Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686